DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Claim Objections
            Claims  1 and 12 are objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
Claims  1 and 12 are objected to because of the following informalities:
The term “to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future. This does not serve to limit the structure in the present tense. Appropriate correction is required.
Claim 1, 8, 12 objected to because of the following informalities: (thereby, thereto). Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, first and second engagement portions, the first and second bores are out of alignment, a second bore, a mounting arrangement, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-15   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claims 1, 11, 12 and 13 the phrase "first and second engagement portions" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the first and second engagement portions recited in the claims refer to.

Re claim 12 the phrase "it" is improper claim language rendering the claim vague and indefinite for examination.

Re claims 15       the term “an aircraft” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear whether an aircraft is the same " an aircraft” recited in claim 11 or additional/different.

                                                       Reference of prior art 

Fitzgibbon.  (US 5310138, Wing fold actuator system for aircraft).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 14 and 15 are rejected under 35 U.S.C. 102 (a)(1), (a)(2) as being anticipated by Fitzgibbon.

Re claim 1    Referring to the figures and the Detailed Description, Fitzgibbon discloses: 
A latching device for a wing arrangement for an aircraft (item 18), wherein the wing arrangement includes a wing comprising a base section (fig. 1, item 22) having a first end  portion adapted to be secured to a fuselage of an aircraft (end portion attached to item 20, and  10) and an opposite second end portion (second end portion proximate to item 14), and a tip section (item 14) having a third end portion and an opposite fourth end portion (third end portion of item proximate to second end portion and the fourth end portion is distal from the third portion), wherein the third end portion is pivotably connected to the second end portion such that the tip section is pivotable about a pivot axis (item 26) between a deployed position and a stowed position in which a spanwise length of the wing is smaller than in the deployed position (fig. 1, item 20 and 14), 
wherein a first engagement portion having a first bore (items 90, 88) extends from the base section at the second end portion and a second engagement portion having a second bore (items 102, 104, 106 and 108)  extends from the tip section at the third end portion such that when the tip section is in the deployed position the first and second bores are aligned and when the tip section is in the folded position the first and second bores are out of alignment (items 88, 106 and 108), and
 wherein the latching device comprises:
 a housing comprising an interior cavity and an opening at which the interior cavity is open towards an exterior of the housing (item 110)  ,
 an elongate spindle which is externally threaded and supported in the interior cavity (item 124)   such that the elongate spindle is rotatable about a longitudinal axis of the elongate spindle (item 120)  and is secured against axial movement with respect to the housing (item 120)  
a nut (item 134)   threaded onto the elongate spindle and supported in the housing such that rotation of the nut with respect to the housing is prevented (via items 136, 138)  and rotation of the elongate spindle causes the nut to move along the elongate spindle (col. 8, l 13-19)  , 
a latching bolt (item 86)  coupled to the nut and being slidably supported in the housing, such that the latching bolt is selectively movable along the longitudinal axis of the elongate spindle between a retracted position (fig’s. 7, 9)  and an extended position by moving the nut along the elongate spindle (fig’s. 8, 10), wherein in the extended position the latching bolt extends further through the opening to the exterior of the housing than in the retracted position (fig’s. 7, 9)  ,
 a guide (item 150) adapted to guide movement of the nut (item 134)  along the elongate spindle (item 124)  and of the latching bolt (item 86) between the retracted position and the extended position, and 
a latch actuator (item 96) adapted to effect rotation of the elongate spindle about the longitudinal axis and, thereby, movement of the latching bolt between the extended and retracted positions (fig. 2 via item 92, 138). 

Re claim 2    Referring to the figures and the Detailed Description, Fitzgibbon discloses: 
The latching device according to claim 1, wherein the nut is a ball nut (item 48). 

Re claim 3    Referring to the figures and the Detailed Description, Fitzgibbon discloses: 
 The latching device according to claim 1, wherein the latching bolt is releasably coupled to the nut and/or wherein the latching bolt is rigidly coupled to the nut (items 86, 134). 

Re claim 4    Referring to the figures and the Detailed Description, Fitzgibbon discloses: 
 The latching device according to claim 1, wherein the latching bolt includes a hollow cylinder (item 86 includes a hollow cylinder to include all the components as seen in in fig. 7). 

Re claim 5    Referring to the figures and the Detailed Description, Fitzgibbon discloses: 
The latching device according to claim 1, wherein at least a portion of the guide is a hollow cylinder, wherein the latching bolt and the nut are in contact with an interior surface of the guide (fig. 8, item 150). 

Re claim 6    Referring to the figures and the Detailed Description, Fitzgibbon discloses: 
 The latching device according to claim 1, wherein the nut comprises one of a slot and a radial projection and the guide comprises the other one of the slot and the radial projection, and wherein the slot and the radial projection engage each other and are configured to prevent relative rotation between the nut and the housing and to guide movement of the nut along the spindle (items 154, 156). 

Re claim 7    Referring to the figures and the Detailed Description, Fitzgibbon discloses: 
 The latching device according to claim 1, wherein the latch actuator comprises an electric, hydraulic or pneumatic actuator (col. 6, l 61-65). 

Re claim 8    Referring to the figures and the Detailed Description, Fitzgibbon discloses: 
 The latching device according to claim 1, further comprising at least one locking mechanism having a locking element which is selectively movable between a locking position and an enabling position (items 144, 140), wherein, when the latching bolt is in the extended position and the locking element is moved from the enabling position to the locking position, the locking element engages the latching bolt or a component secured thereto and prevents the latching bolt from moving out of the extended position, and wherein, when the latching bolt is in the extended position and the locking element is moved from the locking position to the enabling position, the latching bolt configured to move from the extended position into the retracted position (items 144, 140, capable of fixing the latch bolt 86 in 88, 106, 108). 

Re claim 9    Referring to the figures and the Detailed Description, Fitzgibbon discloses: 
 The latching device according to claim 8, wherein the at least one locking mechanism further comprises a locking actuator operable to move the at least one locking element from the locking position to the enabling position, and a biasing arrangement, which is arranged and adapted to bias the locking element into the extended position (fig. 7, item 72 and col. 9, l 52-63). 

Re claim 10    Referring to the figures and the Detailed Description, Fitzgibbon discloses:  The latching device according to claim 1, wherein an end portion of the latching bolt opposite the nut is chamfered (item 86 has an end engages item 100 is chamfered). 

Re claim 11    Referring to the figures and the Detailed Description, Fitzgibbon discloses: The latching device according to claim 1, further comprising a mounting arrangement adapted to fixedly mount the housing to a surface in a defined orientation with the opening facing the surface, such that the housing is mounted by the mounting arrangement to the surface of the first engagement portion or second engagement portion of the wing arrangement of an aircraft such that the opening is aligned with the first and second bores when the tip section is in the deployed position (col. 7, l 18-20). 
 
Re claim 12    Referring to the figures and the Detailed Description, Fitzgibbon discloses: A wing arrangement for an aircraft comprising: a wing including a base section having a first end portion adapted to be secured to a fuselage of an aircraft and an opposite second end portion, and a tip section including a third end portion and an opposite fourth end portion, wherein the third end portion is pivotably connected to the second end portion such that the tip section is pivotable about a pivot axis between a deployed position and a stowed position in which the distance between the first end portion and the fourth end portion is smaller than in the deployed position, wherein a first engagement portion having a first bore extends from the base section at the second end portion and a second engagement portion having a second bore extends from the tip section at the third end portion such that when the tip section is in the deployed position the first and second bores are aligned and when the tip section is in the folded position the first and second bores are out of alignment, at least one latching device comprising: a housing comprising an interior cavity and an opening at which the interior cavity is open towards an exterior of the housing, an elongate spindle which is externally threaded and supported in the interior cavity such that the elongate spindle is rotatable about a longitudinal axis of the elongate spindle and is secured against axial movement with respect to the housing, a nut threaded onto the elongate spindle and supported in the housing such that rotation of the nut with respect to the housing is prevented and rotation of the elongate spindle causes the nut to move along the elongate spindle, a latching bolt coupled to the nut and being slidably supported in the housing, such that the latching bolt is selectively movable along the longitudinal axis of the elongate spindle between a retracted position and an extended position by moving the nut along the elongate spindle, wherein in the extended position the latching bolt extends further through the opening to the exterior of the housing than in the retracted position, wherein a diameter of the latching bolt matches a diameter of the first and second bores a guide adapted to guide movement of the nut along the elongate spindle and of the latching bolt between the retracted position and the extended position, and a latch actuator adapted to effect rotation of the elongate spindle about the longitudinal axis and, thereby, movement of the latching bolt between the extended and retracted positions,   and a mounting arranged configured to fixedly mount the housing to a surface of the first engagement portion or of the second engagement portion such that the opening of the housing is aligned with the first and second bores when the tip section is in the deployed position, so that in the deployed position of the tip section the first and second bores are aligned with the latching bolt such that the latching bolt is movable into engagement with the first and second bores by moving it into the extended position and out of engagement with the first and second bores by moving it into the retracted position, wherein when the latching bolt is in engagement with the first and second bores it prevents movement of the tip section out of the deployed position. 
(Claim 12 is similar in scope to Claim 1, Claim 12 is rejected under the same rationale as Claim 1).

Re claim 14    Referring to the figures and the Detailed Description, Fitzgibbon discloses: The wing arrangement according to claim 11, wherein the surface to which the housing is fixedly mounted is a lateral surface of one of the first and second lugs, in which lateral surface the respective first or second bore is provided, wherein the first or second bore in the respective one of the lugs comprises a bushing for supporting the latching bolt against radial movement (fig’s 3 and 4 depict the limitations). 

Re claim 15    Referring to the figures and the Detailed Description, Fitzgibbon discloses:  An aircraft comprising a fuselage, and the wing arrangement according to claim 11, wherein the first end portion of the base section is attached to the fuselage and the base section is arranged between the fuselage and the tip section (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgibbon.

	Re claim 13    Referring to the figures and the Detailed Description, Fitzgibbon discloses the claimed invention except for the first engagement portion comprises multiple first lugs, through which the first bore extends, and the second engagement portion comprises multiple second lugs, through which the second bore extends, wherein in the deployed position the first and second lugs interengage such that at least one second lug is disposed between each pair of adjacent first lugs.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the first engagement portion comprises multiple first lugs, through which the first bore extends, and the second engagement portion comprises multiple second lugs, through which the second bore extends, wherein in the deployed position the first and second lugs interengage such that at least one second lug is disposed between each pair of adjacent first lugs to enhance the performance of the first and second engagement portions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Renzelmann (US 5201479) teaches connection with an aircraft having folding wings or folding wing tips.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642